Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      10-SEP-2019
                          SCWC-XX-XXXXXXX             02:09 PM

            IN THE SUPREME COURT OF THE STATE OF HAWAII


         STATE OF HAWAII, Respondent/Plaintiff-Appellant,

                                 vs.

         RUSSELL KAHOOKELE, Petitioner/Defendant-Appellee,

                                 AND

         STATE OF HAWAII, Respondent/Plaintiff-Appellant,

                                 vs.

            HENRY M. NOA, Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2DCW-XX-XXXXXXX)
            (CAAP-XX-XXXXXXX; CASE NO. 2DCW-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellees Russell Kahookele and
 Henry M. Noa’s Application for Writ of Certiorari, filed on July
 29, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, September 10, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson